The opinion of the court was delivered by
Scott, J.
This is an application for a writ of prohibition based upon the following facts: One Byers obtained a judgment in the superior court of King county against one Nolte, and thereafter caused a writ of garnishment to he issued against the Eureka Coal Company. Said company appeared and answered, de*502nying any indebtedness to the principal defendant, but it appeared that it had executed a note payable to him, which, however, was alleged to be the property of his wife, the relator. Thereupon, upon an affidavit and application of the plaintiff, the court issued an order reciting that the relator was a necessary party to said controversy; and further that it was “ therefore ordered that said Mary Nolte be and she hereby is made a party defendant hereto, and she. is hereby required to file in this court within twenty days from and after the service on her of a copy of this order, together with a copy of the aforesaid affidavit, her answer setting up her claim, if any, to the note and mortgage;” and that otherwise her default would be entered.
The court had no authority to proceed in anj' other way than the regular one, by the service of the process provided by statute, to make the relator a party, and the writ should issue, with costs against the plaintiff in the original action.
Hoyt, C. J., and Anders and Dunbar, JJ., concur.